DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final First Office Action in response to the claims filed July 21, 2020; claims 1-9 are pending and will be prosecuted on the merits.  

Claim Objections
Claims 1, 5, 6 are objected to because of the following informalities:  claim 1 states “a medical device for the insertion of a tube, with which a tube is introduced from the oral or nasal cavity to the oesophagus of a patient” which appears to tie the “oral or nasal cavity to the oesophagus” language to a “for” statement, implying that the body is not being claimed. However, in order to make it clear that the human body is not being claimed, the Examiner suggests amending the language to “a tube is adapted to be introduced from the oral or nasal cavity to the oesophagus”.  Similarly claim 5 states "defining an inlet mouth for a tube coming from the nasal cavity capable of passing through the through hole” and claim 6 recites “defines an outlet mouth for a tube coming from either the nasal or oral cavity”, which both appear to include a “for” statement, implying the body is not being claimed; however the Examiner similarly suggests in order to make it clear that the human body is not being claimed, the language should be amended to “for a tube adapted to come from the nasal cavity” or “for a tube capable of coming from the nasal cavity” and “for a tube adapted to come from either the nasal or oral cavity” or “for a tube capable of coming from either the nasal or oral cavity”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the outlet mouth" in line 1 of claim 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fortuna (US 7,762,261)
Regarding claim 1, Fortuna discloses a medical device for the insertion of a tube, with which a tube is introduced from the oral or nasal cavity to the oesophagus of a patient (Figure 11-13; Ref 10; where a tube introduced from the oral or nasal cavity is not positively claimed,  where medical device can receive a tube that is introduced through the oral cavity through Ref 22 or the device is capable of receiving a tube introduced through a nasal cavity through Ref 42, 40 and therefore meets the limitations) comprising: tubing (Ref 10, 20; Figures 1, 11-13) and an inlet body (Ref 12, 14), wherein the inlet body is adapted to be arranged between the posterior pharynx and the upper third of the oesophagus of a patient (Ref 12, 14; Figures 11-13; where Figures 11-14 show that the inlet body is capable of being arranged between the posterior pharynx and the upper third of the oesophagus of a patient), and wherein said inlet body is joined to the tubing at a point along the vertical dimension thereof (Figure 1; Ref 10, 20, 14; see below); the tubing and the inlet body also being in connection through a through hole which communicates them internally (Ref 20, 40, 42, 32; where Ref 42 is a through hole that connects to lumen through tubing and therefore the tubing and the inlet body are in connection through a through hole which communicates them internally; C7, L55-62).  

    PNG
    media_image1.png
    701
    931
    media_image1.png
    Greyscale

Regarding claim 3, Fortuna discloses that the tubing is preformed tubing (Ref 10, 20; where the tubing is preformed prior to a procedure).  
Regarding claim 4, Fortuna discloses that the tubing has at least one bending point located in the vertical dimension thereof above the inlet body (Figures 1, 11-14; Ref 10, 20; where tubing has a bending point in the vertical dimension above the inlet body Ref 12, 14 as can be seen in Figures 1, 11-14).  
Regarding claim 5, Fortuna discloses that the inlet body (Ref 12, 14) has two ends and is shaped like a truncated cone (Ref 12, 14; where Figure 13 shows that the inlet body is shaped like a truncated cone and has two ends), one of the ends of the truncated cone defining an inlet mouth for a tube coming from the nasal cavity capable of passing through the through hole (Ref 40, 42; where a tube coming from the nasal cavity is not positively claimed, where inlet mouth Ref 40 is capable of receiving a tube coming from the nasal cavity such that a tube can pass into through hole and therefore meets the limitations).  
Regarding claim 6, Fortuna discloses that a lower end of the inlet body (Ref 12, 14) defines an outlet mouth for a tube coming from either the nasal or oral cavity, the tubing extending from this outlet mouth in order to guide the tube (Ref 12, 14; C10, L25-29; where a tube coming from either the nasal cavity or the oral cavity is not positively claimed, where the lower end of the inlet body defines part of the outlet mouth and Ref 18 is part of the tubing extending from this outlet mouth; where the outlet mouth is capable of being for a tube coming from either the nasal or oral cavity; where Ref 18 is capable of guiding a tube that passes through the tubing and therefore meets the limitations).  
Regarding claim 7, Fortuna discloses that the outlet mouth for a tube comprises an oblique cut on a distal end (Figures 1 and 13; where Ref 46 includes an oblique cut).  
Regarding claim 8, Fortuna disclose that the tubing and the inlet body are made of silicone (C10, L63-65).  

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Parker (US 5,845,634)
Regarding claim 1, Parker discloses a medical device for the insertion of a tube, with which a tube is introduced from the oral or nasal cavity to the oesophagus of a patient (Figure 1; Ref 10;  where medical device can receive a tube that is introduced through the oral cavity, see for example Ref 36 and where the device is capable of receiving a tube introduced through a nasal cavity and therefore meets the limitations) comprising: tubing (Ref 12, 14, 16; Figure 1) and an inlet body (Ref 20), wherein the inlet body is adapted to be arranged between the posterior pharynx and the upper third of the oesophagus of a patient (Ref 20; Figure 6; where Figure 6 shows that the inlet body is capable of being arranged between the posterior pharynx and the upper third of the oesophagus of a patient), and wherein said inlet body is joined to the tubing at a point along the vertical dimension thereof (Ref 20, 22, 12, 14, 16; where Ref 20 connects to Ref 12, 14, 16 along a vertical dimension thereof near Ref 22, see Figure 2 below); the tubing and the inlet body also being in connection through a through hole which communicates them internally (Ref 30, 44, 40). 

    PNG
    media_image2.png
    686
    922
    media_image2.png
    Greyscale

Regarding claim 2, Parker discloses that the tubing and the inlet body have a slotted channel along the vertical axis thereof (Ref 12, 14, 44, 40; 20 where there is a slotted channel formed all along Ref 12, 14, including the vertical portion of Ref 12, 14 and therefore the slotted channel of the vertical portion is formed along the vertical axis thereof; Ref 20, 44 show a slotted channel of the inlet body along the vertical axis; where Figure 4 see below shows the slotted channel along the vertical axis of the tubing and inlet body)

    PNG
    media_image3.png
    746
    1451
    media_image3.png
    Greyscale

Regarding claim 3, Parker discloses that the tubing is preformed tubing (Ref 12, 14, 16; where the tubing is preformed prior to a procedure).    
Regarding claim 4, Parker discloses that the tubing has at least one bending point located in the vertical dimension thereof above the inlet body (Ref 12, 14, 16; see bend in vertical dimension in Figure 1 near Ref 44 and near where Ref 16 curves toward Ref 18).  
Regarding claim 5, Parker discloses that the inlet body (Ref 20) has two ends and is shaped like a truncated cone (Ref 20, where Figure 2, 4 show that the inlet body is shaped like a truncated cone and includes two ends), one of the ends of the truncated cone defining an inlet mouth for a tube coming from the nasal cavity capable of passing through the through hole (Ref 20, where a tube coming from the nasal cavity is not positively claimed; where one end defines an inlet mouth near Ref 44 in Figure 1; where the inlet mouth is capable of receiving a tube coming from a nasal cavity and is capable of passing it through the through hole Ref 44, 40 and therefore meets the limitations).  
Regarding claim 6, Parker discloses that a lower end of the inlet body defines an outlet mouth for a tube coming from either the nasal or oral cavity (Figure 4, 6, Ref 20; where a tube coming from either the nasal or oral cavity is not positively claimed, where inlet body defines an outlet mouth near Ref 44, 40 in Figure 4; where the outlet mouth is capable of passing a tube coming from either the nasal or oral cavity), the tubing extending from this outlet mouth in order to guide the tube (Figure 1; Ref 18, 12, 14, 16; where Ref 18 is a portion of tubing Ref 12, 14, 16 extending from this outlet mouth and is capable of guiding the tube and therefore meets the limitations).  
Regarding claim 7, Parker discloses that the outlet mouth for a tube comprises an oblique cut on a distal end (Figure 1 shows that the outlet mouth near Ref 24, 40 in Figure 1 includes an oblique cut on the distal end). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortuna (US 7,762,261) as applied to claim 1 above and further in view Pastron (US 2013/00060657).
Regarding claim 9, Fortuna discloses all of the claimed limitations above including that the that the tubing and the inlet body can be made from silicone or other bio-compatible plastics but fails to explicitly disclose that the device is made of polyurethane.  
However, Pastron teaches that it is well known in the art for tubes passed through the nasal or oral cavities to be formed from plastic material such as polyurethane or silicone (Para [0008]).
Since Fortuna discloses the tubing and the inlet body can be made from silicone or other bio-compatible plastics and Pastron additionally teaches polyurethane is a well-known material used for tubing placed within the nasal/oral cavities, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the material of the tubing and inlet body of Fortuna to be made of polyurethane as suggested by Pastron, since such a modification provides an alternate well-known material that would have yielded predictable results, namely, allowing the tubing/inlet of Fortuna to still pass through the nasal or oral cavity.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 5,845,634) as applied to claim 1 above and further in view Pastron (US 2013/00060657).
Regarding claims 8-9, Parker discloses that the tubing and the inlet body are made of a single piece of plastic but fails to explicitly disclose that they can be made of silicone or polyurethane.  
However, Pastron teaches that it is well known in the art for tubes passed through the nasal or oral cavities to be formed from plastic material such as polyurethane or silicone (Para [0008]).
Since Parker discloses the tubing and the inlet body can be made from a single piece of plastic and Pastron additionally teaches silicone and polyurethane are well- known material used for tubing placed within the nasal/oral cavities, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the material of the tubing and inlet body of Parker to be made of silicone or polyurethane as suggested by Pastron, since such a modification provides an alternate well-known material that would have yielded predictable results, namely, allowing the tubing/inlet of Parker to still pass through the nasal or oral cavity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shetti (WO2015049560) Cited on 20 November 2020 IDS, Translation attached – device for insertion of a tube that is introduced from an oral cavity; device includes a holder and an inlet body joined together 
(JP2018507091) – Figure 13 shows a device for insertion; where the device includes an inlet and a rod connected; where the inlet includes a slotted channel
(JP6796558)-flexible insertion guide having a bend in the tubing and have a slotted channel in the tubing
(JP2015167847) Cited on 20 November 2020 IDS- images 1 and 4 show tubes passing through the nasal cavity and the oral cavity pass through same junction; Image 1 shows a guide passed through the mouth can be used to receive/guide a tube passed through the nasal cavity
KR20180032451 Cited on 20 November 2020 IDS- Page 24 of the document submitted shows a guiding body (i.e. inlet body) joined with a tubing; where the Figure shows a tube can pass through the system from either being inserted into the nasal cavity Ref 101 or through the tubing within the mouth
Gardner (US 10,286,171), Gardner (US 9,283,342)- Figure 12, 13, 14, 15 for example show different configurations of a guide sleeve (inlet body) and tubing
Molnar (US 2016/0262603) – Fig 26B+ show an inlet body with a truncated cone shape joined with other members
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.L.C/           Examiner, Art Unit 3771   

/DARWIN P EREZO/           Supervisory Patent Examiner, Art Unit 3771